             Case 1:20-cr-00086-KMW Document 36 Filed 09/11/20 Page 1 of 1
              Case 1:20-cr-00086-KMW Document 35               Filed 09/10/20         Page 1 of 1


                                                                               USDC SDNY
                                                                               J)OCUMENT
       MATTHEW J. KLUGER                                                   ,., . 'ELECTRONICALLy FILED
       ATTORNEY AT LAW
                                                                               ---.11. .
                                                                                _ , _ _ _ ff•




                                                              888 GRAND CO!    ~½fs!l'~~~:            ,1 u / ~ o
                                                              BRONX,   NEWY
                                                              (718) 293 -4900 • FAX (7 18) 618-0140
                                                              www .klugerlawfirm .com

                                                              September 10, 2020


       ByECF
       The Honorable Kimba M. Wood
       United States District Court
       Southern Di strict of New York
       500 Pearl Street
                                                                               MEMO ENDORSED
       New York, NY 10007

               Re:    United States v. Joseph Asan
                      20 Cr. 86 (KMW)

       Dear Judge Wood:

               I represent defendant Joseph Asan in the above-referenced matter, which is
       currently scheduled for a status conference on September 17, 2020 at noon. With the
       consent of A.U.S.A. Sagar Ravi, I write now to respectfully request that the conference be
       adjourned for 45-days.

              Defense counsel continues to review the voluminous discovery in this matter and
       to engage in meaningfu l plea discussions with the Government. Moreover, the current
       COVID-19 health crisis counsels against an in-court appearance at this time. For the
       reasons stated herein and in the interest of justice, the defense has no objection to the
       exclusion of time for speedy trial purposes.

               Thank you.

  -nu. ~+cu "'u. ·, s ~AJ             C>\.4....,\."-fl   J    Respectfully,

~ tJ0v, M , ~ 4 1 ~o.lu. tl t J :cof . M.                     Isl .Mattftew J. :Jffiu;ey
                                                              Matthew J. Kluger, Esq.

       cc:     AUSA Sagar K. Ravi



                                                             SO ORDERED;               N.Y., N.Y.     i(tb /~

                                                             l~VJt,. wr,,{
                                                                 KIMBA M. WOOD
                                                                        U.S.D.J.
